Exhibit 10.11

 

 

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS.  IT MAY NOT BE
SOLD, OFFERED FOR SALE, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM.

 

MACKIE DESIGNS INC.
STOCK PURCHASE WARRANT

 

Date of Issuance: March 31, 2003

 

Certificate No. W-1

 

FOR VALUE RECEIVED, Mackie Designs Inc., a Washington corporation (the
“Company”), hereby grants to Sun Mackie, LLC, a Delaware limited liability
company, or its registered assigns (the “Registered Holder”) the right to
purchase from the Company 1,179,429 shares of the Common Stock (the “Common
Stock”), no par value, of the Company, less the number of shares of Common Stock
already issued, if any, in connection with partial exercises of this Warrant, at
a price per share of $.01 (the “Exercise Price”).  The amount and kind of
securities obtainable pursuant to the rights granted hereunder are subject to
adjustment pursuant to the provisions contained in this Warrant.

 

For tax purposes, the value of this Warrant as of the date hereof is
$589,714.50.

 

This Warrant is subject to the following provisions:

 

Section 1.               Exercise of Warrant.

 

1A.          Exercise Period.  The Registered Holder may exercise, in whole or
in part (but not as to a fractional share of Common Stock), the purchase rights
represented by this Warrant at any time and from time to time after the Date of
Issuance to and including March     , 2008 (the “Exercise Period”).  The Company
shall give the Registered Holder written notice of the expiration of the
Exercise Period at least 30 days, but not more than 90 days, prior to the end of
the Exercise Period.

 

1B.          Exercise Procedure.

 


(I)            THIS WARRANT SHALL BE DEEMED TO HAVE BEEN EXERCISED WHEN THE
COMPANY HAS RECEIVED ALL OF THE FOLLOWING ITEMS (THE “EXERCISE TIME”):


 

--------------------------------------------------------------------------------



 

(A)           A COMPLETED EXERCISE AGREEMENT, IN THE FORM SET FORTH IN SECTION
1C BELOW, EXECUTED BY THE PERSON EXERCISING ALL OR PART OF THE PURCHASE RIGHTS
REPRESENTED BY THIS WARRANT (THE “PURCHASER”);

 

(B)           THIS WARRANT;

 

(C)           IF THIS WARRANT IS NOT REGISTERED IN THE NAME OF THE PURCHASER, AN
ASSIGNMENT OR ASSIGNMENTS IN THE FORM SET FORTH IN EXHIBIT II HERETO EVIDENCING
THE ASSIGNMENT OF THIS WARRANT, OR PART THEREOF, TO THE PURCHASER, IN WHICH CASE
THE REGISTERED HOLDER SHALL HAVE COMPLIED WITH THE PROVISIONS SET FORTH IN
SECTION 7 HEREOF; AND

 

(D)           EITHER (1) A CHECK PAYABLE TO THE COMPANY IN AN AMOUNT EQUAL TO
THE PRODUCT OF THE EXERCISE PRICE MULTIPLIED BY THE NUMBER OF SHARES OF COMMON
STOCK BEING PURCHASED UPON SUCH EXERCISE (THE “AGGREGATE EXERCISE PRICE”), (2)
THE SURRENDER TO THE COMPANY OF DEBT OR EQUITY SECURITIES OF THE COMPANY HAVING
A MARKET PRICE (AS DEFINED BELOW) EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE
COMMON STOCK BEING PURCHASED UPON SUCH EXERCISE (PROVIDED THAT FOR PURPOSES OF
THIS SUBPARAGRAPH, THE MARKET PRICE OF ANY NOTE OR OTHER DEBT SECURITY OR ANY
PREFERRED STOCK SHALL BE DEEMED TO BE EQUAL TO THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OR LIQUIDATION VALUE THEREOF PLUS ALL ACCRUED AND UNPAID
INTEREST THEREON OR ACCRUED OR DECLARED AND UNPAID DIVIDENDS THEREON) OR (3) A
WRITTEN NOTICE TO THE COMPANY THAT THE PURCHASER IS EXERCISING THE WARRANT (OR A
PORTION THEREOF) BY AUTHORIZING THE COMPANY TO WITHHOLD FROM ISSUANCE A NUMBER
OF SHARES OF COMMON STOCK ISSUABLE UPON SUCH EXERCISE OF THE WARRANT WHICH WHEN
MULTIPLIED BY THE MARKET PRICE OF THE COMMON STOCK IS EQUAL TO THE AGGREGATE
EXERCISE PRICE (AND SUCH WITHHELD SHARES SHALL NO LONGER BE ISSUABLE UNDER THIS
WARRANT).  THE “MARKET PRICE” SHALL BE THE AVERAGE OF THE CLOSING BID AND ASKED
SHARE PRICES QUOTED FOR THE COMPANY’S COMMON STOCK ON THE NATIONAL ASSOCIATION
OF SECURITIES DEALERS, INC. OVER-THE-COUNTER BULLETIN BOARD OR, IF THE COMPANY’S
COMMON STOCK IS THEN TRADED ON THE NASDAQ STOCK MARKET OR AN EXCHANGE, THE
AVERAGE OF THE HIGH AND LOW SHARE PRICES OF THE COMPANY’S COMMON STOCK REPORTED
ON THE NASDAQ STOCK MARKET OR SUCH EXCHANGE.

 


(II)           CERTIFICATES FOR SHARES OF COMMON STOCK PURCHASED UPON EXERCISE
OF THIS WARRANT SHALL BE DELIVERED BY THE COMPANY TO THE PURCHASER WITHIN FIVE
BUSINESS DAYS AFTER THE DATE OF THE EXERCISE TIME.  UNLESS THIS WARRANT HAS
EXPIRED OR ALL OF THE PURCHASE RIGHTS REPRESENTED HEREBY HAVE BEEN EXERCISED,
THE COMPANY SHALL PREPARE A NEW WARRANT, SUBSTANTIALLY IDENTICAL HERETO,
REPRESENTING THE RIGHTS FORMERLY REPRESENTED BY THIS WARRANT WHICH HAVE NOT
EXPIRED OR BEEN EXERCISED AND SHALL, WITHIN SUCH FIVE-DAY PERIOD, DELIVER SUCH
NEW WARRANT TO THE PERSON DESIGNATED FOR DELIVERY IN THE EXERCISE AGREEMENT.


 


(III)          THE COMMON STOCK ISSUABLE UPON THE EXERCISE OF THIS WARRANT SHALL
BE DEEMED TO HAVE BEEN ISSUED TO THE PURCHASER AT THE EXERCISE TIME, AND THE
PURCHASER SHALL BE DEEMED FOR ALL PURPOSES TO HAVE BECOME THE RECORD HOLDER OF
SUCH COMMON STOCK AT THE EXERCISE TIME.


 


(IV)          THE ISSUANCE OF CERTIFICATES FOR SHARES OF COMMON STOCK UPON
EXERCISE OF THIS WARRANT SHALL BE MADE WITHOUT CHARGE TO THE REGISTERED HOLDER
OR THE PURCHASER FOR ANY


 


2

--------------------------------------------------------------------------------



 


ISSUANCE TAX IN RESPECT THEREOF OR OTHER COST INCURRED BY THE COMPANY IN
CONNECTION WITH SUCH EXERCISE AND THE RELATED ISSUANCE OF SHARES OF COMMON
STOCK.  EACH SHARE OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT SHALL,
UPON PAYMENT OF THE EXERCISE PRICE THEREFOR, BE FULLY PAID AND NONASSESSABLE AND
FREE FROM ALL LIENS AND CHARGES WITH RESPECT TO THE ISSUANCE THEREOF.


 


(V)           THE COMPANY SHALL NOT CLOSE ITS BOOKS AGAINST THE TRANSFER OF THIS
WARRANT OR OF ANY SHARE OF COMMON STOCK ISSUED OR ISSUABLE UPON THE EXERCISE OF
THIS WARRANT IN ANY MANNER WHICH INTERFERES WITH THE TIMELY EXERCISE OF THIS
WARRANT.


 


(VI)          THE COMPANY SHALL ASSIST AND COOPERATE WITH ANY REGISTERED HOLDER
OR PURCHASER REQUIRED TO MAKE ANY GOVERNMENTAL FILINGS OR OBTAIN ANY
GOVERNMENTAL APPROVALS PRIOR TO OR IN CONNECTION WITH ANY EXERCISE OF THIS
WARRANT (INCLUDING, WITHOUT LIMITATION, MAKING ANY FILINGS REQUIRED TO BE MADE
BY THE COMPANY).


 


(VII)         NOTWITHSTANDING ANY OTHER PROVISION HEREOF, IF AN EXERCISE OF ANY
PORTION OF THIS WARRANT IS TO BE MADE IN CONNECTION WITH A REGISTERED PUBLIC
OFFERING OR THE SALE OF THE COMPANY, THE EXERCISE OF ANY PORTION OF THIS WARRANT
MAY, AT THE ELECTION OF THE HOLDER HEREOF, BE CONDITIONED UPON THE CONSUMMATION
OF THE PUBLIC OFFERING OR SALE OF THE COMPANY IN WHICH CASE SUCH EXERCISE SHALL
NOT BE DEEMED TO BE EFFECTIVE UNTIL THE CONSUMMATION OF SUCH TRANSACTION.


 


(VIII)        THE COMPANY SHALL AT ALL TIMES RESERVE AND KEEP AVAILABLE OUT OF
ITS AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK SOLELY FOR THE PURPOSE OF
ISSUANCE UPON THE EXERCISE OF THE WARRANT, SUCH NUMBER OF SHARES OF COMMON STOCK
ISSUABLE UPON THE EXERCISE OF THE WARRANT.  ALL SHARES OF COMMON STOCK WHICH ARE
SO ISSUABLE SHALL, WHEN ISSUED, BE DULY AND VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE AND FREE FROM ALL TAXES, LIENS AND CHARGES.  THE COMPANY SHALL
TAKE ALL SUCH ACTIONS AS MAY BE NECESSARY TO ASSURE THAT ALL SUCH SHARES OF
COMMON STOCK MAY BE SO ISSUED WITHOUT VIOLATION OF ANY APPLICABLE LAW OR
GOVERNMENTAL REGULATION OR ANY REQUIREMENTS OF ANY DOMESTIC SECURITIES EXCHANGE
UPON WHICH SHARES OF COMMON STOCK MAY BE LISTED (EXCEPT FOR OFFICIAL NOTICE OF
ISSUANCE WHICH SHALL BE IMMEDIATELY DELIVERED BY THE COMPANY UPON EACH SUCH
ISSUANCE).  THE COMPANY SHALL NOT TAKE ANY ACTION WHICH WOULD CAUSE THE NUMBER
OF AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK TO BE LESS THAN THE NUMBER OF
SUCH SHARES REQUIRED TO BE RESERVED HEREUNDER FOR ISSUANCE UPON EXERCISE OF THE
WARRANTS.


 


1C.          EXERCISE AGREEMENT.  UPON ANY EXERCISE OF THIS WARRANT, THE
EXERCISE AGREEMENT SHALL BE SUBSTANTIALLY IN THE FORM SET FORTH IN EXHIBIT I
HERETO, EXCEPT THAT IF THE SHARES OF COMMON STOCK ARE NOT TO BE ISSUED IN THE
NAME OF THE PERSON IN WHOSE NAME THIS WARRANT IS REGISTERED, THE EXERCISE
AGREEMENT SHALL ALSO STATE THE NAME OF THE PERSON TO WHOM THE CERTIFICATES FOR
THE SHARES OF COMMON STOCK ARE TO BE ISSUED, AND IF THE NUMBER OF SHARES OF
COMMON STOCK TO BE ISSUED DOES NOT INCLUDE ALL THE SHARES OF COMMON STOCK
PURCHASABLE HEREUNDER, IT SHALL ALSO STATE THE NAME OF THE PERSON TO WHOM A NEW
WARRANT FOR THE UNEXERCISED PORTION OF THE RIGHTS HEREUNDER IS TO BE DELIVERED. 
SUCH EXERCISE AGREEMENT SHALL BE DATED THE ACTUAL DATE OF EXECUTION THEREOF.

 

3

--------------------------------------------------------------------------------


 


1D.          FRACTIONAL SHARES.  IF A FRACTIONAL SHARE OF COMMON STOCK WOULD,
BUT FOR THE PROVISIONS OF SECTION 1A, BE ISSUABLE UPON EXERCISE OF THE RIGHTS
REPRESENTED BY THIS WARRANT, THE COMPANY SHALL, WITHIN FIVE BUSINESS DAYS AFTER
THE DATE OF THE EXERCISE TIME, DELIVER TO THE PURCHASER A CHECK PAYABLE TO THE
PURCHASER IN LIEU OF SUCH FRACTIONAL SHARE IN AN AMOUNT EQUAL TO THE DIFFERENCE
BETWEEN THE MARKET PRICE OF SUCH FRACTIONAL SHARE AS OF THE DATE OF THE EXERCISE
TIME AND THE EXERCISE PRICE OF SUCH FRACTIONAL SHARE.

 

Section 2.               Dilution Protection.

 

2A.          Subdivision or Combination of Shares.  If the Company at any time
subdivides (by any stock split, distribution, recapitalization or otherwise) its
outstanding Common Stock into a greater number of shares of Common Stock, the
number of shares of Common Stock into which this Warrant is exercisable in
effect immediately prior to such subdivision will be proportionately increased. 
If the Company at any time combines (by reverse stock split or otherwise) its
outstanding Common Stock into a smaller number of shares of Common Stock, the
number of shares of Common Stock into which this Warrant is exercisable in
effect immediately prior to such combination will be proportionately decreased.

 

2B.          Reorganization, Reclassification, Consolidation, Merger or Sale. 
Any recapitalization, reorganization, reclassification, consolidation, merger,
sale of all or substantially all of the Company’s assets or other transaction,
in each case which is effected in such a way that the holders of Common Stock
are entitled to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for Common Stock, is
referred to herein as “Organic Change”.  Prior to the consummation of any
Organic Change, the Company shall make appropriate provision (in form and
substance satisfactory to the Registered Holders of the Warrant representing a
majority of the Common Stock obtainable upon exercise of all of the Warrant then
outstanding) to insure that each of the Registered Holders of the Warrant shall
thereafter have the right to acquire and receive, in lieu of or addition to (as
the case may be) the shares of Common Stock immediately theretofore acquirable
and receivable upon the exercise of such holder’s Warrant, such shares of stock,
securities or assets as would have been issued or payable in such Organic Change
(if the holder had exercised this Warrant immediately prior to such Organic
Change) with respect to or in exchange for the number of shares of Common Stock
immediately theretofore acquirable and receivable upon exercise of such holder’s
Warrant had such Organic Change not taken place.  In any such case, the Company
shall make appropriate provision (in form and substance satisfactory to the
Registered Holders of the Warrant representing a majority of the Common Stock
acquirable and receivable upon exercise of all of the Warrant then outstanding)
with respect to such holders’ rights and interests to insure that the provisions
of this Section 2 and Sections 3 and 4 hereof shall thereafter be applicable to
the Warrant (including, in the case of any such consolidation, merger or sale in
which the successor entity or purchasing entity is other than the Company, an
immediate adjustment in the number of shares of Common Stock acquirable and
receivable upon exercise of the Warrant based on the relative value of the
Common Stock and the common stock of the successor entity or purchasing
entity).  The Company shall not effect any such consolidation, merger or sale,
unless prior to the consummation thereof, the successor entity (if other than
the Company) resulting from consolidation or merger or the entity purchasing
such assets assumes by written instrument (in form and substance reasonably
satisfactory to the Registered Holders of the

 

4

--------------------------------------------------------------------------------


 

Warrant representing a majority of the shares of Common Stock originally
acquirable and receivable upon exercise of the Warrant, excluding any shares
previously issued under the Warrant), the obligation to deliver to each such
holder such shares of stock, securities or assets as, in accordance with the
foregoing provisions, such holder may be entitled to acquire.

 

2C.          Notices.

 


(I)            THE COMPANY SHALL GIVE WRITTEN NOTICE TO THE REGISTERED HOLDER AT
LEAST 20 DAYS PRIOR TO THE DATE ON WHICH THE COMPANY CLOSES ITS BOOKS OR TAKES A
RECORD (A) WITH RESPECT TO ANY DIVIDEND OR DISTRIBUTION UPON THE COMMON STOCK,
(B) WITH RESPECT TO ANY PRO RATA SUBSCRIPTION OFFER TO HOLDERS OF COMMON STOCK
OR (C) FOR DETERMINING RIGHTS TO VOTE WITH RESPECT TO ANY ORGANIC CHANGE,
DISSOLUTION OR LIQUIDATION.


 


(II)           THE COMPANY SHALL GIVE WRITTEN NOTICE TO THE REGISTERED HOLDERS
AT LEAST 20 DAYS PRIOR TO THE DATE ON WHICH ANY ORGANIC CHANGE, DISSOLUTION OR
LIQUIDATION SHALL TAKE PLACE.


 

Section 3.               Liquidating Dividends.  If the Company declares or pays
a dividend upon the Common Stock payable otherwise than in cash out of earnings
or earned surplus (determined in accordance with generally accepted accounting
principles, consistently applied) except for a stock dividend payable in shares
of Common Stock (a “Liquidating Dividend”), then the Company shall pay to the
Registered Holder of this Warrant (or any person designated by the Registered
Holder) at the time of payment thereof the Liquidating Dividend which would have
been paid to such Registered Holder on the Common Stock had the number of shares
of Common Stock acquirable and receivable upon exercise of this Warrant
(excluding any shares previously issued under the Warrant) been fully exercised
immediately prior to the date on which a record is taken for such Liquidating
Dividend, or, if no record is taken, the date as of which the record holders of
Common Stock entitled to such dividends are to be determined.

 

Section 4.               Purchase Rights.  If at any time the Company grants,
issues or sells any options, convertible securities or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of any
class of Common Stock (the “Purchase Rights”), then the Registered Holder of
this Warrant (or any person designated by the Registered Holder) shall be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate number of Purchase Rights which such holder could have acquired if
such holder had held the number of shares of Common Stock acquirable and
receivable upon exercise of this Warrant (excluding any shares previously issued
under the Warrant) immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such record is
taken, the date as of which the record holders of Common Stock are to be
determined for the grant, issue or sale of such Purchase Rights.

 

Section 5.               No Voting Rights; Limitations of Liability.  This
Warrant shall not entitle the holder hereof to any voting rights or other rights
as a shareholder of the Company.  No provision hereof, in the absence of
affirmative action by the Registered Holder to purchase Common Stock, and no
enumeration herein of the rights or privileges of the Registered Holder

 

5

--------------------------------------------------------------------------------


 

shall give rise to any liability of such holder for the Exercise Price of Common
Stock acquirable by exercise hereof or as a shareholder of the Company.

 

Section 6.               Legend.  The Common Stock issued upon conversion of
this Warrant shall not have been registered under the Securities Act of 1933, as
amended, and will be issued in reliance upon an exemption from the registration
requirements thereof.  Pursuant to the foregoing, the Registered Holder of this
Warrant acknowledges that the certificates representing the shares issued upon
conversion of this Warrant shall each bear a restrictive legend substantially as
follows:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS.  THEY MAY
NOT BE SOLD, OFFERED FOR SALE, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION
THEREFROM.

 

Section 7.               Warrant Transferable.  Subject to the transfer
conditions referred to in the legend endorsed hereon, this Warrant and all
rights hereunder are transferable, in whole or in part, without charge to the
Registered Holder, upon surrender of this Warrant with a properly executed
Assignment (in the form of Exhibit II hereto) at the principal office of the
Company.

 

Section 8.               Warrant Exchangeable for Different Denominations.  This
Warrant is exchangeable, upon the surrender hereof by the Registered Holder at
the principal office of the Company, for a new Warrant or Warrants of like tenor
representing in the aggregate the purchase rights hereunder, and each such new
Warrant shall represent such portion of such rights as is designated by the
Registered Holder at the time of such surrender.  The date the Company initially
issues this Warrant shall be deemed to be the “Date of Issuance” hereof
regardless of the number of times new certificates representing the unexpired
and unexercised rights formerly represented by this Warrants shall be issued. 
All Warrants representing portions of the rights hereunder are referred to
herein as the “Warrant”.

 

Section 9.               Replacement.  Upon receipt of evidence reasonably
satisfactory to the Company (an affidavit of the Registered Holder shall be
satisfactory) of the ownership and the loss, theft, destruction or mutilation of
any certificate evidencing this Warrant, and in the case of any such loss, theft
or destruction, upon receipt of indemnity reasonably satisfactory to the Company
(provided that if the holder is a financial institution or other institutional
investor its own agreement shall be satisfactory), or, in the case of any such
mutilation upon surrender of such certificate, the Company shall (at its
expense) execute and deliver in lieu of such certificate a new certificate of
like kind representing the same rights represented by such lost, stolen,
destroyed or mutilated certificate and dated the date of such lost, stolen,
destroyed or mutilated certificate.

 

Section 10.             Notices.  Except as otherwise expressly provided herein,
all notices referred to in this Warrant shall be in writing and shall be
delivered personally, sent by reputable overnight courier service (charges
prepaid) or sent by registered or certified mail, return receipt

 

6

--------------------------------------------------------------------------------


 

requested, postage prepaid and shall be deemed to have been given when so
delivered, sent or deposited in the U.S. Mail (i) to the Company, at its
principal executive offices and (ii) to the Registered Holder of this Warrant,
at such holder’s address as it appears in the records of the Company (unless
otherwise indicated by any such holder).

 

Section 11.             Amendment and Waiver.  Except as otherwise provided
herein, the provisions of the Warrant may be amended and the Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
Registered Holders of the Warrant representing a majority of the shares of
Common Stock originally acquirable and receivable upon exercise of the Warrant,
excluding any shares previously issued under the Warrant.

 

Section 12.             Descriptive Headings; Governing Law.  The descriptive
headings of the several Sections and paragraphs of this Warrant are inserted for
convenience only and do not constitute a part of this Warrant.  The corporation
laws of the State of Washington shall govern all issues concerning the relative
rights of the Company and its shareholders.  All other questions concerning the
construction, validity, enforcement and interpretation of this Warrant shall be
governed by the internal law of the State of Delaware, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware.

 

*      *      *      *

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed and
attested by its duly authorized officers under its corporate seal and to be
dated the Date of Issuance hereof.

 

 

 

 

MACKIE DESIGNS INC.

 

 

 

 

 

 

 

 

By:

James T. Engen

 

 

 

 

Name: James T. Engen

 

 

 

Its: President & CEO

 

 

 

 

 

 

[Corporate Seal]

 

 

 

 

 

Attest:

 

 

 

 

 

William A. Ganard

 

 

Secretary

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT I

 

EXERCISE AGREEMENT

 

TO:

 

DATED:

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(Certificate No. W-        ), hereby agrees to subscribe for the purchase of
          shares of the Common Stock covered by such Warrant and makes payment
herewith in full therefor at the price per share provided by such Warrant.

 

 

SIGNATURE

 

 

 

 

 

ADDRESS

 

 

 

 

EXHIBIT II

 

ASSIGNMENT

 

FOR VALUE RECEIVED,                                                  hereby
sells, assigns and transfers all of the rights of the undersigned under the
attached Warrant (Certificate No. W-        ) with respect to the number of
shares of the Common Stock covered thereby set forth below, unto:

 

Names of Assignee

 

Address

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Witness

 

 

9

--------------------------------------------------------------------------------